            Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHRISTINE GOLD,

        414 West Mesquite Drive
        Cottonwood, AZ 86326

                        Plaintiff,

                v.

 ELISABETH DEVOS, in her official                              Case No. 18-cv-2706
 capacity as Secretary of Education,

        400 Maryland Avenue, S.W.                                 COMPLAINT
        Washington, D.C. 20202

 and

 UNITED STATES DEPARTMENT
 OF EDUCATION,

        400 Maryland Avenue, S.W.
        Washington, D.C. 20202

                        Defendants.



                                       INTRODUCTION

       1.      Plaintiff Christine Gold, a former student at the Court Reporting Institute (“CRI”),

brings this action against Elisabeth DeVos, in her official capacity as Secretary of Education, and

the United States Department of Education (the “Department”) (collectively the “Defendants”) to

assert that the Department has failed to process a borrower defense to repayment claim that Ms.

Gold submitted in May 2016 (hereinafter the “Claim”). The Department’s failure to process this

Claim demonstrates that Defendants have unreasonably delayed final agency action in violation

of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(1).
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 2 of 20



       2.      The Department’s inaction with regards to Ms. Gold’s Claim is illegal because the

Department is aware that Washington state’s Workforce Training and Education Coordinating

Board (hereinafter the “Workforce Board” or “Board”) found that CRI “engaged in a significant

number of unfair business practices . . . [by (1)] representing falsely the qualifications of its

faculty . . . [, (2)] providing prospective students with information [that] has the tendency to

mislead or deceive . . . regarding current practices of the school . . . [, and (3)] making statements

in connection with the offering of education that the school knew or reasonably should have

known to be false, substantially inaccurate, or misleading.”

       3.      The Department is further aware that these findings relate to a period of time

during which Ms. Gold made her initial and ongoing decisions to enroll and remain enrolled in

CRI’s court reporting program. Ms. Gold is, therefore, among the “[h]undreds of students” that

the Workforce Board concluded have “paid thousands of dollars each for a program that they

will never complete.”

       4.      Moreover, the Department is aware that the findings and conclusions made by the

Workforce Board are final, give rise to a state law cause of action, and cannot be re-litigated due

to the doctrine of collateral estoppel.

       5.      By failing to process Ms. Gold’s Claim in a reasonable amount of time, the

Department has violated the APA. Ms. Gold therefore seeks a declaratory judgment imposing a

deadline on the Department to issue a final decision on her Claim.

                                 JURISDICTION AND VENUE

       6.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 because this

action arises under the APA, 5 U.S.C. §§ 701-706, and the Higher Education Act (“HEA”), 20

U.S.C. § 1082. The Court also has jurisdiction to compel an officer or employee of the

Department, including the Secretary, to perform his or her duty under 28 U.S.C. § 1361.



                                                  2
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 3 of 20



       7.      Because this is an action against an officer and agency of the United States, venue

is proper in this district pursuant to 28 U.S.C. § 1391(e). Venue is also proper in this district

because the Department resides here and Secretary DeVos performs her official duties here.

Finally, many of the events giving rise to this action took place here.

                                             PARTIES

       8.      Plaintiff Christine Gold is a natural person who now resides in Cottonwood,

Arizona. During her attendance at CRI, Ms. Gold resided in Seattle, Washington.

       9.      Defendant Elisabeth DeVos is the Secretary of Education of the United States

Department of Education (“the Secretary”). She is being sued in her official capacity. The

Secretary oversees all operations of the Department and the administration of the federal student

loan programs, including the Federal Family Education Loan (“FFEL”) and Direct Loan

programs. She has the ultimate duty and power to collect, discharge, cancel, settle, or

compromise federal student loans. In addition, the Secretary’s duties and powers include

specifying via regulation when federal student loan borrowers may assert school misconduct as a

defense to repayment.

       10.     Defendant United States Department of Education is a department of the

executive branch of the United States government, headquartered in Washington, D.C., and an

agency of the United States within the meaning of 5 U.S.C. § 552(f)(1).

                                  FACTUAL ALLEGATIONS

Ms. Gold’s Enrollment, Continued Enrollment, and Financing of Higher Education at CRI

       11.     After her husband acquired a disability, Ms. Gold became the sole breadwinner

for her family, which motivated her to find a higher paying job that would allow her family to

live comfortably on only one income. In September 2001, Ms. Gold saw an advertisement in the

Seattle Times that described CRI’s court reporting program as a way to make a better living.



                                                  3
                Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 4 of 20



Shortly thereafter, she attended a local job fair where she came across a table for CRI. She spoke

with CRI’s representative and decided to take informational brochures home to review. Ms.

Gold then contacted CRI to schedule a meeting with an admissions representative.

       12.       During that meeting, which took place in October 2001, CRI promised Ms. Gold

that she would make $65,000 a year immediately following graduation. The representative also

told her that she would get a job right away due to CRI’s perfect (i.e. 100%) job placement

success rate.

       13.       In addition, the admissions representative told Ms. Gold that the court reporting

program could typically be completed in three years or less since it was self-paced, as well as

that high-quality, experienced instructors would teach all of her required courses.

       14.       Around that time, Ms. Gold carefully reviewed written statements made in CRI’s

2001 “College Catalog,” which took effect on January 1, 2001. The catalog advertised that “the

majority of [CRI] graduates” were placed in a job in their field of study. Exhibit A, Part 1,

Washington State Attorney General’s Office Group Borrower Defense to Repayment Claim on

Behalf of CRI Students, at 174. The catalog further represented an eighty-nine percent

placement rate for the court reporting day program and a seventy-five percent placement rate for

the night program. Id. Moreover, the 2001 College Catalog represented a “Retention Rate[]” of

seventy-three percent for the court reporting day program and seventy-four percent for the night

program. Id.

       15.       As described in this catalog, the court reporting program was 3,000 hours in

length. Using this hour requirement as a baseline, the 2001 catalog represented that the day

program would take about thirty months to complete, while the evening program would take

about forty-five months. Ex. A, Pt. 1 at 151, 164.




                                                  4
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 5 of 20



       16.     The 2001 catalog also described the educational philosophy of CRI as

“provid[ing] quality educational programs [that] equip . . . students with the skills necessary for a

successful career in today’s economy” through “hands-on training by a competent and

experienced staff.” Ex. A, Pt. 1 at 147. To help achieve these ends, CRI promoted facilities that

included a fully equipped typing and word processing center as well as four complete computer

training classrooms. Id.

       17.     In reliance on both CRI’s oral and written representations—made through the

admissions representative and the 2001 College Catalog—Ms. Gold decided to enroll at CRI.

She began attending in November 2001.

       18.     Ms. Gold put in long hours every day at CRI, as well as practiced for three to five

hours every night on her own. She completed every course requirement. Despite being told by

her course instructors that she was making progress, however, Ms. Gold began to realize that she

was no closer to graduation and her dream of becoming a successful court reporter.

       19.     For that reason, periodically between 2001 and 2005, Ms. Gold considered

whether to continue her enrollment at CRI.

       20.     Approximately four to six months after her enrollment at CRI, Ms. Gold

befriended several other students who appeared to be in a similar situation: working diligently on

their course requirements, but no closer to graduation. After speaking with these students, Ms.

Gold grew increasingly anxious and scared that she would never graduate from CRI.

       21.     Ms. Gold also worried after she noticed two students who had been admitted to

CRI, but who were clearly not qualified to become court reporters. She met one student who

was non-verbal and visually-impaired and had made no progress toward graduation, yet CRI

continued to allow her to attend school and pay tuition. Ms. Gold met another student who

disclosed that she had arthritis developing in her hands. CRI told that student that it would not



                                                 5
              Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 6 of 20



be a problem to work as a court reporter with arthritis, even though such a job would require

long days filled with hours of typing on her steno machine.

       22.     Ms. Gold likewise noticed that CRI’s Seattle campus had dilapidated furniture

and outdated computers and equipment.

       23.     For months and then years, Ms. Gold resisted the urge to withdraw from CRI.

She had invested so much time, effort, and money into the court reporting program and did not

want to quit without gaining any new marketable skills. In addition, Ms. Gold stressed about the

prospect of having to repay her student loans if she withdrew.

       24.     During the latter half of 2004, Ms. Gold began scheduling appointments with

individuals who held leadership positions at CRI. She would explain her lack of progress to

these individuals and ask for help. No assistance was ever provided, however, other than general

suggestions to “try harder” and “practice more.”

       25.     Finally, in 2005, nearly three and a half years after starting at CRI, Ms. Gold

withdrew without a credential.

       26.     To finance her education at CRI, Ms. Gold took out several student loans. Ms.

Gold’s National Student Loan Data System (“NSLDS”) information is attached hereto as Exhibit

B.

       27.     In November 2001, Ms. Gold took out her first FFEL loan in the amount of

$6,625.

       28.     In 2002, Ms. Gold took out two additional FFEL loans in the amounts of $4,000

and $2,625.

       29.     In 2003, Ms. Gold took out two more FFEL loans in the amounts of $3,500 and

$4,000.




                                                 6
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 7 of 20



       30.     Finally, in 2004, Ms. Gold took out four additional FFEL loans in the amounts of

$4,000, $3,500, $4,000, and $3,500. For the latter two loans, $3,750 was later cancelled.

       31.     In total, Ms. Gold borrowed $35,750 in Title IV funds to finance her attendance at

CRI.

       32.     When Ms. Gold first entered repayment, she struggled to make her monthly loan

payments. As a result, her student loans have been placed into deferral and forbearance multiple

times over the years. The balance continues to grow.

       33.     In June 2007, Ms. Gold consolidated her nine individual FFEL loans into two

FFEL loans in the amounts of $24,497 and $11,349.

       34.     To date, Ms. Gold currently owes, including interest, approximately $62,148 on

her FFEL consolidation loans.

Misconduct by CRI and the Workforce Board’s Factual Findings

       35.     The Workforce Board licenses and regulates private career schools doing business

in the state of Washington. The Board is required by statute to adopt minimum standards for

entities operating as private vocational schools, including assessing whether a private vocational

school is eligible to maintain a license in Washington. The Board’s governing law is intended to

“protect against practices by private vocational schools which are false, deceptive, misleading, or

unfair, and to help ensure adequate educational quality at private vocational schools.” See Wash.

Rev. Code § 28C.10.010.

       36.     The Board is also charged with investigating complaints about vocational schools

in Washington, making factual findings, ordering the school to cease and desist any unfair

business practices, and providing appropriate relief to students. See generally Wash. Rev. Code,

Chap. 19.86.




                                                7
              Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 8 of 20



        37.    In October 1999, in response to student complaints, the Board determined that

CRI had misled students regarding the amount of time it would take to complete its court

reporting program. Exhibit A, Part 2, Washington State Attorney General’s Office Group

Borrower Defense to Repayment Claim on Behalf of CRI Students, at 196-99. Indeed, the Board

found that, of the 185 students that had enrolled in the night program “since its inception” in

1988, “[j]ust over 10 percent (19 students) of them had graduated at the time of our

investigation.” Id. at 197. The Board stated that:

               The agency finds [that CRI] knew or should have known that for
               whatever reason, an average student cannot complete the evening
               court reporting program in three years. In fact, there is some
               question whether an average student can complete the program at
               all. We base this conclusion on the fact that only 10 percent of the
               school’s evening students have completed the program and those
               few who did complete took an average of three and one-half years
               to do so. While the agency does not expect schools to
               unreasonably discourage potential students from enrolling[,] it
               does require schools to provide them with accurate and complete
               information so they can make informed decisions about whether to
               enroll. The information provided to potential court reporting
               students is neither accurate nor complete and is, in fact,
               misleading. Providing potential students with misleading
               information is an unfair business practice as described in [Wash.
               Rev. Code § 28C.10.110(10)].

Id. at 198.

        38.    In December 1999, CRI provided a “response” to the Board’s October 1999

findings in which CRI stated that it had undertaken certain reforms to fulfill its obligation to

provide students with complete and accurate information. Ex. A, Pt. 2 at 209-10. At that time,

CRI also represented to the Board that it had “attempted to be up front with each prospective

applicant about the difficulty of completing court reporting.” Id. at 210.

        39.    In 2001, however, the Board received new complaints from CRI students alleging

that CRI continued to misrepresent the time it would take students to complete its court reporting

program. The Board found that CRI continued to advertise a two-and-a-half year program, but


                                                  8
                Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 9 of 20



in reality, “the few students who actually completed the program took an average of four years to

get through the day program and more than five years to get through the evening program.”

Exhibit A, Part 3, Washington State Attorney General’s Office Group Borrower Defense to

Repayment Claim on Behalf of CRI Students, at 22. For that reason, the Board found that “CRI

was misleading students with regard to the actual length of the program and required CRI to

disclose to prospective students[] the likelihood that it would take them much longer than 2 ½

years.” Id.

        40.      In 2002, the Board contacted CRI again regarding a complaint it had received

alleging misrepresentations to a prospective student about the length of the court reporting

program. At that time, the Board informed CRI that it would reopen its investigation. Ex. A,

Pt. 2 at 235.

        41.      During this time period, the 2002 School Catalog (effective January 2002)

advertised a seventy-five percent placement rate for the court reporting day program and a 100

percent placement rate for the night program. Ex. A, Pt. 1 at 230.

        42.      In September 2003, the Board found that the school’s employment of a particular

teacher “constitute[d] an unfair business practice” because the teacher did not possess the

necessary qualifications to teach the subject taught. Ex. A, Pt. 3 at 4. The Board and CRI

ultimately resolved this finding through a settlement agreement. Id. at 8-15.

        43.      In 2004, CRI’s College Catalog (effective January 2004) advertised a 100 percent

placement rate for both the court reporting day and night programs. Ex. A, Pt. 1 at 289.

        44.      In June 2005, the Workforce Board found that CRI continued to employ

unqualified instructors—in violation of the 2003 settlement agreement—as well as misrepresent

the length of its program to prospective students. Ex. A, Pt. 3 at 22-23. At that time, the Board

determined that CRI’s completion rate was six percent for the period July 1, 2000 through June



                                                 9
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 10 of 20



30, 2003. Id. at 23. Only ten of the 179 students who left CRI’s court reporting program during

that period actually completed the program. Id. The Board further determined that of these ten

completers, only three were working in the field six to nine months after graduation. Id.

       45.     Based on these findings, as well as others, the Board concluded that CRI

“engaged in a significant number of unfair business practices by failing to comply with the terms

of a student contract (which incorporates the school’s catalog by reference) [Wash. Rev. Code

§ 28C.10.110(1)], representing falsely the qualifications of its faculty [id. § 28C.10.110(6)],

providing prospective students with information [that] has the tendency to mislead or deceive

prospective students regarding current practices of the school [id. § 28C.10.110(8),] and making

statements in connection with the offering of education that the school knew or reasonably

should have known to be false, substantially inaccurate, or misleading [id. § 28C.10.110(10)].”

Ex. A, Pt. 3 at 23.

       46.     The 2005 catalog, which was in effect the year that Ms. Gold finally withdrew

from CRI, advertised a 100 percent placement rate for both the court reporting day and night

programs. Ex. A, Pt. 2 at 48, 95.

       47.     In June 2006, the Workforce Board concluded—following a “rash” of

complaints—that CRI’s “court reporting program is simply not adequate to achieve the objective

for which it is offered.” Ex. A, Pt. 3 at 33. At that time, the Board determined that CRI had

“engaged in a significant number of unfair business practices by failing to comply with the terms

of a student contract (which incorporates the school’s catalog by reference) [Wash. Rev. Code

§ 28C.10.110(1)] and making statements in connection with the offering of education that the

school knew or reasonably should have known to be false, substantially inaccurate, or misleading

[id. § 28C.10.110(10)].” Id.




                                                 10
               Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 11 of 20



        48.      In July 2006, the Board further concluded that CRI’s “statement that its program

adequately prepares students for entry level employment in the Court Reporting field is not

supportable given the school’s single digit completion and employment rates . . . Hundreds of

students have paid thousands of dollars each for a program they will never complete.” Ex. A,

Pt. 3 at 40.

        49.      With respect to the completion rate and average program length, the Workforce

Board found that, of the nearly 600 court reporting students who attended the school between

July 1, 1998 and June 30, 2001—a few months before Ms. Gold herself enrolled—eleven

students total had graduated. Ex. A, Pt. 2 at 231. Four of those students attended the evening

program, while the remaining seven students attended the day program. Id. Based on these

statistics, the Workforce Board found that the average length of time it took to complete the

evening program was 63.25 months. Id. The average length of time it took to complete the day

program was 52.5 months. Id.

        50.      Given CRI’s low completion rates, as well as these rates’ relationship to CRI’s

job placement rates, the Board concluded that CRI “knew or reasonably should have known” that

its 2002 course catalog—which advertised a seventy-five percent placement rate for the court

reporting day program and a 100 percent placement rate for the night program—was “false,

substantially inaccurate, or misleading [id. § 28C.10.110(10)].” Ex. A, Pt. 3 at 38.

Investigation by the United States Department of Education

        51.      Since at least 2005, the Department has been aware of CRI’s false promises about

the length of its court reporting program, including the Workforce Board’s specific factual

findings regarding those misrepresentations.

        52.      In 2003, the Department commenced a program review of CRI’s campus in

Seattle, Washington. Exhibit C, 2003 Department Program Review of CRI. The purpose of that



                                                 11
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 12 of 20



review was to determine whether CRI was complying with the statutory and regulatory

requirements of Title IV. During that review, the Department found that CRI was improperly

administering its Satisfactory Academic Progress (“SAP”) policy and, as a result, enrolled

students had received federal student aid beyond what should have been necessary to complete

CRI’s 3,000-hour court reporting program. Id. at 3-4.

       53.     The Department instructed CRI to review the files of all students who had

enrolled in the court reporting program in Seattle to identify those students who had received too

much federal aid. Ex. C at 4.

       54.     In November 2005, at the conclusion of the program review, the Department

instructed CRI to “revise its school catalog and other consumer information” to make clear to its

students that the school’s SAP policy might result in students failing to finish the court reporting

program in the allotted 3,000 hours, making them ineligible for additional federal student aid to

complete their credentials. Ex. C at 11.

       55.     The following year, in December 2006, the Department expressly acknowledged

to a group of CRI borrowers that the Workforce Board had “determined that CRI was misleading

students about the amount of time it would take to complete the Court Reporting program.”

Exhibit D, 2006 Letter from the Department to CRI Students, at 2. The Department further

acknowledged that CRI “was instructed to ensure that potential students would be given accurate

information” about program requirements and the “difficulty of completing this type of program

within the time allotted.” Id.

       56.     Moreover, the Department admitted that it was “aware of the financial burden that

the students of CRI ha[d] incurred,” as well as that CRI had “misled and misguided” former

students. Ex. D at 3.




                                                 12
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 13 of 20



       57.     The Department then informed this group of CRI borrowers that there were

“several options” for discharging or cancelling their federal student loans. Ex. D at 3. Notably,

the Department did not include on its list of options the right to assert CRI’s acts and omissions

as a defense to repayment. Id.

Statutory and Regulatory Framework for Borrower Defense to Repayment

       58.     Student loan borrowers may assert to the Department as a defense to repayment of

a federal Direct Loan that the school committed an act or omission that would give rise to a

cause of action against the school under state law. 34 C.F.R. § 685.206(c)(1); see also 20 U.S.C.

§ 1087e(h). If the borrower’s defense against repayment is successful, the Department must

notify “the borrower that the borrower is relieved of the obligation to repay all or part of the loan

and associated costs and fees that the borrower would otherwise be obligated to pay.” 34 C.F.R.

§ 685.206(c)(2).

       59.     Federal regulations governing FFEL loans also dictate that “[a]ny lender holding

a loan is subject to all claims and defenses that the borrower could assert against the school with

respect to that loan,” so long as the borrower can establish that there was a sufficiently close

relationship between the school and the lender. See 34 C.F.R. § 682.209(g). This provision of

the FFEL regulations reflects the Department’s adoption of the Federal Trade Commission’s

Preservation of Consumers’ Claims and Defenses regulation, commonly referred to as the Holder

Rule. See 16 C.F.R. §§ 433.1-433.2.

       60.     Although the assertion of a borrower defense claim for a FFEL loan borrower

should be made against the current holder of the loan, the Department has adopted a process

whereby FFEL borrowers can first apply for borrower defense relief and, if that application is

granted, the Department then notifies the borrower to apply for a Direct consolidation loan.

Once the borrower has done so and his or her request for consolidation is approved, the



                                                 13
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 14 of 20



Department becomes the holder of the borrower’s loans and can process his or her request for

forgiveness.

       61.      Consistent with these instructions, on May 18, 2016, Ms. Gold submitted a

borrower defense to repayment application to the Department requesting that the Department,

with respect to loans borrowed to attend CRI:

             a. Cancel any remaining principal, interests, fees, and costs associated with her

                federal student loans;

             b. Cease any collection against her in relation to her federal student loans;

             c. Return any sums paid, whether voluntary or involuntarily, toward her federal

                student loans;

             d. Remove any adverse reports related to her federal student loans from all consumer

                credit reporting agencies; and

             e. Restore eligibility to receive funds under Title IV of the HEA.

       62.      As a basis for her borrower defense claim, Ms. Gold cited acts by CRI in violation

of the Washington Consumer Protection Act, Chapter 19.86 of the Washington Revised Code;

the Federal Trade Commission Act and its implementing regulations; Title IV of the HEA and its

implementing regulations, which prohibit schools from making “substantial misrepresentations”

to students; and fraudulent misrepresentation and concealment under common law.

       63.      A true and correct copy of the Claim is attached hereto as Exhibit E. In the

Claim, Ms. Gold states, inter alia, that:

             a. “The advertised length of training was misrepresented. The school stated that

                typically the program was completed in 3 years or less.”

             b. “I was told that there were many more graduates of the school than there were.”




                                                  14
Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 15 of 20



c. “The school was described in their brochures as a modern facility conducive to a

   learning environment with a ‘fully equipped computer lab,’ or was ‘state-of-the-

   art.’ This turned out to be very untrue as their equipment was very outdated and

   didn't always work. The school said that the educators were high quality and

   experienced[,] but classes were either self-taught or taught by other failed or

   currently enrolled students who would dictate to students out of dilapidated

   dictation books.”

d. “There was a very poor radio dictation system that was used in place of

   instructors.”

e. “I was told that the classes offered and needed would be instructed by high

   quality, experienced instructors. This was not true in any sense. The classes were

   offered[,] but were of such poor quality I did not see how anyone could pass the

   tests required to work or to achieve employment in this field. There were so few

   graduates from CRI that actually passed the State Certification exams and fewer

   who could actually keep a job in court reporting due to the poor training. I was

   told when I first applied for the course that there were many more graduates than

   there were.”

f. “I was told it was a 3 year program, and maybe less, and the cost of the program

   for the 3 years. There was never any discussion on how much more it would cost

   if I did not graduate in 3 years. I was pushed into getting living expenses and told

   that it would be no problem for me to pay all the loans back because in 3 years I

   would be making so much money. They never explained the difference of federal

   and private loans[,] so I ended up signing up for both. I did not know this until I




                                    15
               Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 16 of 20



                 started to have to pay the loans back. No explanation of the difference between

                 grants and loans were ever offered.”

         64.     Ms. Gold further requested that the Department provide a notification of a hearing

or determination of her asserted defense to repayment within thirty days.

         65.     To date, Ms. Gold has not received a final agency decision with respect to her

Claim.

Other Claims Submitted on Behalf of CRI Borrowers, Including Plaintiff

         66.     On November 21, 2016, approximately six months after Plaintiff submitted her

borrower defense claim, Bob Ferguson, the Attorney General of the State of Washington,

submitted a group claim to the Department under 34 C.F.R. § 685.206(c)(1) on behalf of former

CRI students (hereinafter the “AG Ferguson Request”). See Ex. A, Pts. 1-3. This request sought

the discharge of federal student loans for all students who attended CRI’s Seattle and Tacoma

campuses, regardless of whether those loans were issued under the Direct or FFEL programs.

Ex. A, Pt. 1 at 1-2.

         67.     The AG Ferguson Request asserted that CRI had engaged in a course of conduct

that gave rise to state law causes of action under Washington’s Consumer Protection Act,

Chapter 19.86 of the Washington Revised Code, and common law fraud. The AG Ferguson

Request also included a detailed recitation of the factual findings and conclusions of the

Workforce Board, attached forty-five exhibits, and explained how—in the opinion of the

Washington Attorney General—“[i]n a court of law, the doctrine of collateral estoppel would

apply to prevent re-litigation of the [Board’s] findings.”

         68.     On December 7, 2016, United States Senator Patty Murray, who represents the

state of Washington, sent a letter to then-Secretary of Education John B. King, Jr. in order to

“bring your attention to the deceptive actions” of CRI. Exhibit F, 2016 Letter from Senator Patty



                                                 16
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 17 of 20



Murray to the Department. In her letter, Senator Murray specifically highlighted the AG

Ferguson Request and noted that the “Workforce Board determined that CRI had engaged in

unfair and deceptive business practices that violate Washington state law.” Id. at 2. Senator

Murray urged the Department to provide full and immediate relief to all former CRI students. Id.

       69.     On July 7, 2017, James F. Manning, the Acting Under Secretary of the

Department, reported to Congress that “[n]o borrower defense applications ha[d] been approved

between January 20, 2017, and [July 7, 2017].” According to a report issued by the Department

of Education’s Office of the Inspector General, only two borrower defense applications had been

denied during that same period.

       70.     In September 2017, Mr. Manning attested that the Department was “currently in

the process of adjudicating Borrower Defense discharge claims.” Similarly, on November 14,

2017, at the opening session of a negotiated rulemaking, Mr. Manning stated that the Department

is “working to adjudicate pending claims related to” schools other than those pertaining to

Corinthian Colleges, Inc. and that “we are making progress on that front.” Mr. Manning

continued, however, by “admit[ting]” that the Department was “not as close” on the processing

of non-Corinthian claims “as we are with the Corinthian claims.”

       71.     On January 17, 2018, more than thirteen months after Senator Murray’s letter was

sent to the Department on behalf of CRI students, Mr. Manning responded in his official capacity

as Acting Under Secretary. Exhibit G, 2018 Department Response to Senator Murray. In his

response, Mr. Manning noted that the Department “recognized that many borrowers have waited

to hear about the disposition of their claims” for debt relief, including the “specific BD claims

referenced in [Senator Murray’s] letter,” and that the Department was “working tirelessly to

reduce the number of pending claims.” Id. at 1.




                                                 17
             Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 18 of 20



       72.     Upon information and belief, the Department never responded to the AG

Ferguson Request.

       73.     Today, not a single Department employee is assigned full-time to investigate

borrowers’ defense to repayment applications. Stacy Cowley, “Borrowers Face Hazy Path as

Program to Forgive Student Loans Stalls Under Betsy DeVos,” New York Times (Nov. 11, 2018),

https://www.nytimes.com/2018/11/11/business/student-loans-betsy-devos.html. Instead, the

Department “has fought in court to reduce the amount of relief granted to some students and to

halt a rule change intended to speed other claims along.” Id. As a result, more than 100,000

claims remain in limbo. Id.

Ongoing Harm to Ms. Gold

       74.     Ms. Gold has been significantly harmed by the Department’s delay in processing

her Claim.

       75.     All of Ms. Gold’s loans remain on her credit report, negatively impacting her

credit score due to late or missed payments. This has impaired her ability to buy a car.

       76.     After Ms. Gold exhausted her eligibility to use Title IV funds to finance her

education at CRI, she has been unable to pursue further higher education. As a result, she

remains in a similar secretarial role as the one she had prior to her attendance at CRI. Ms. Gold

has been unable to further her career and improve her job security or salary.

       77.     Because Ms. Gold has been unable to further her career, she has, at times, been

unable to maintain steady employment. Her family lives paycheck to paycheck. As a result, Ms.

Gold has been unable to save for retirement.

       78.     Ms. Gold has also suffered emotional harm. She feels like a failure because she

was unable to graduate from CRI. The enormity of her student loan debt causes ongoing stress.




                                                18
              Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 19 of 20



She often feels demoralized and defeated. In addition, Ms. Gold regularly experiences anxiety

and feelings of hopelessness.

        79.     Ms. Gold faces the threat of future collection activity on her student loans by the

Department at any time, including the threat of collection litigation.

        80.     All of Ms. Gold’s loans are also presumptively non-dischargeable in bankruptcy,

unless she can prove an “undue hardship,” which courts have interpreted in the past as an

extremely high bar.

        81.     As a result, without adjudication of her Claim, Ms. Gold’s student loans will

follow her for the rest of her life.

                                         CAUSE OF ACTION

                                       Count 1
    Unreasonably Delayed Final Agency Action – Violation of the APA, 5 U.S.C. § 706(1)

        82.     Ms. Gold repeats the allegations in the foregoing paragraphs and incorporates

them as though fully set forth herein.

        83.     The Defendants knew or should have known that Ms. Gold’s Claim asserts an act

or omission by CRI that would give rise to a cause of action against CRI under Washington state

law. Accordingly, Ms. Gold has asserted a valid borrower defense to repayment of her loans.

        84.     In addition, the Defendants knew or should have known that there were no facts

in dispute in Ms. Gold’s Claim because Ms. Gold’s Claim fell within the factual findings of

several Workforce Board decisions, to which collateral estoppel should apply.

        85.     For that reason, the Defendants knew or should have known that there was no

lengthy investigation required to process Ms. Gold’s Claim.

        86.     By refusing to process Ms. Gold’s Claim in a reasonable amount of time, the

Defendants are engaging in unreasonable delay in violation of the APA, 5 U.S.C. § 706(1).




                                                 19
              Case 1:18-cv-02706 Document 1 Filed 11/20/18 Page 20 of 20



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Christine Gold respectfully requests that this Court:

       A.       Enter a declaration that the Defendants have unreasonably delayed taking final

agency action on Ms. Gold’s Claim, in violation of the APA;

       B.       Order the Department to issue a final agency decision on Ms. Gold’s Claim within

60 days, or within a particular timeframe that the Court determines to be reasonable;

       C.       Retain jurisdiction of this matter until Defendants have fulfilled their legal and

Court-ordered obligations, as set forth in this Complaint and any subsequent orders of this Court;

       D.       Award Ms. Gold reasonable fees, expenses, costs, and disbursements, including

attorneys’ fees associated with this litigation under the Equal Access to Justice Act, 28 U.S.C.

§ 2412; and

       E.       Grant such further relief as the Court may deem just and proper.



                                               Respectfully Submitted,

                                               /s/ Martha U. Fulford

                                               Martha U. Fulford (D.C. Bar 1011954)
                                               Robyn K. Bitner* (pro hac vice forthcoming)
                                               National Student Legal Defense Network
                                               1015 15th Street N.W., Suite 600
                                               Washington, D.C. 20005
                                               martha@nsldn.org
                                               robyn@nsldn.org
                                               (202) 734-7495

                                               *Member of New York Bar only;
                                               practicing in the District of Columbia
                                               under supervision of members of the
                                               D.C. Bar while D.C. Bar application is pending.

                                               Counsel for Plaintiff Christine Gold


Dated: November 20, 2018


                                                 20
